 PEPSI-COLA BOTTLING CO. OF CINCINNATI105Pepsi-ColaBottlingCompany of Cincinnatiandinclusion in the residual unit of the unrepresentedBottlers&Bottle Beer Drivers Local 199 of theInternationalUnion of United Brewery,Flour,Cereal,SoftDrink and DistilleryWorkers ofAmerica,AFL-CIO,Petitioner.Case 9-RC-8548March 19, 1971DECISION ON REVIEWBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn September 3, 1970, the Regional Director forRegion 9 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate a residual unit of checkers, vendingservice clerks, the general store employee, the auto-motive parts employee, and clerk dispatchers em-ployed by the Employer at its Cincinnati, Ohio,location.He rejected the Petitioner's request forinclusion in such unit of two checkers at theEmployer's location at Covington, Kentucky, findingthem to be guards within the meaning of the Act.Thereafter, the Employer and the Petitioner filedRequests for Review of the Regional Director'sDecision. The Employer sought review of the Region-alDirector's finding that the checkers at Cincinnatiwere not guards or supervisors on the ground that hemade findings of fact which were clearly erroneousand had departed from precedent. The Petitionersought review of the Regional Director's finding thatthe two checkers at Covington were guards and hisIWe aresatisfied,on reviewof therecord, that the Cincinnaticheckersperform dutiesordinarilyassociated with a clerical checking function andprotectthe Employer'spropertysolely as an incident to such duties; andthatany dutiesthe checkershave toreport untoward occurrences areshared by all of the Employer's employees.We also agree with the RegionalDirector,on review,thatthe employeeswhomtheRegionalDirectorincluded inthe residualunit and who thePetitioner contendsmay beexcluded, are plant clericalemployeesand thatthe interestswhich they,like the checkers,sharewith production andmaintenanceemployees,whom the Petitioner already represents,requiretheir inclusion in a separate residualunit.The Petitioner'smotion forreconsideration relating to the guard status ofthe Covingtoncheckers isdenied as it raises nothingnot previously considered.EAs the unit found appropriate herein isbroader thanthe unit soughtvending service clerks,automotive parts employees,and the clerk dispatchers,allemployed at theCincinnati plant,on the ground that in making suchdeterminations,the Regional Director departed fromprecedent.On October 1, 1970, the NationalLaborRelationsBoard by telegraphic Order granted the Employer'sRequest for Review as it related to the guard status ofthe checkers at Cincinnati,granted the Petitioner'sRequest for Review as it related to the inclusion in theresidualunitof the vending service clerks, theautomotive parts employee,and clerk dispatchers,and denied the Requests for Review in all otherrespects.The Board also stayed the election pendingDecision on Review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Boardhas delegated its powers in, connection with this caseto a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review,includingthe briefs on review,and hereby affirms the RegionalDirector'sDecision.'Accordingly,we shall remand the case to theRegional Director for Region 9 for the purpose ofconducting an election pursuant to his Decision andDirection of Election in the appropriate unit, exceptthat the period for determining eligibility shall be thepayrollperiod immediately preceding the dateof issuance.2by the Petitioner,theDirection of Election is conditionedupon thePetitioner's demonstrating,within 10 days from the date hereof,that it hasan adequate showing of interest in the broader unit found appropriate. Inthe event the Petitioner does not wish to participate in an election in theunit found appropriate we shall permit it to withdraw its petition uponnotice to the Regional Director within 10 days from the date of thisDecision.A correctedelection eligibility list, containing the names andaddresses of all the eligible voters, must be filedby the Employer with theRegionalDirector for Region 9 within 7 days after the date of thisDecision on Review.No extension of time to file this list shall be grantedby theRegional Director except in extraordinary circumstances.Failure tocomplywith this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.ExcelsiorUnderwear Inc.,156 NLRB1236.189 NLRB No. 22